Title: To Thomas Jefferson from John Higdon, 24 November 1804
From: Higdon, John
To: Jefferson, Thomas


                  
                      
                      Thomas Jefferson President of the 
                        United States of America.—
                     Alexa: 24t. Novr. 1804.
                  
                  Your Petitioner John Higden of the County of Alexandria in the District of Columbia most respectfully begs leave to represent; that during the Revolutionary War; your Petitioner was at his post of duty, in the field, where his country received his best services for four years—
                  That altho’ your Petitioner with the rest of his Countrymen acquired liberty by the struggle—yet Fortune was not her concomitant Attendant—
                  That adventitious circumstances have nearly bereaved him of the small share of property acquired by industry and frugality since that time—And that his Family still dependent on his exertions for support, are reduced to the horrid expectation of want and misery in consequence of the rendition of a Judgment against your Petitioner, on an Indictment for a Riot, the amount of which with costs is Sixty-two dollars and eighty One Cents—Your Petitioner begs leave to assure your Excellency, that his present misfortune is not the result of a disregard for public tranquillity but is owing entirely to his being present while the Riot was committed by others and his ignorance of the effects of the Laws on that account—Your Petitioner’s Calamities are in a great measure alleviated by a knowledge that the Laws conceived in Justice and planned in Wisdom have placed the Power of remission in the hands of a Chief Magistrate ever willing to extend mercy to the Unfortunate; therefore confidently hopes that the legal tho’ not actual guilt of which he has been convicted may be obliterated and his fine & Costs remitted; And your Petitioner as in duty bound will ever pray.—
                  
                     John Higdon 
                     
                  
                  
                     We the Subscribers Justices of the Peace for the County of Alexandria from our knowledge of John Higdon’s, general Conduct beg leave to recommend him to the Clemency of the President of the United States; and we believe him not possessed of Property sufficient to pay the above Fine & Costs, & he has a wife & five small children dependent on his daily Labours for the Bread which is to support them,—Given under our hands this 24t. day of Novr. 1804.—
                  
                  
                     A Faw 
                     
                     
                        and 6 other signatures
                     
                  
                  
                     At the request of John Higdon we do hereby Certify that we are personally acquainted with him & his circumstances and are fully Satisfyed of his Entire Inability to discharge the fine & Costs assessed against him amounting to Dollars 62 81/100—Given under our Hands this Uo. 11t. Decembr. 1804.
                  
                  
                     G. Deneale, Cl: Cir: Ct:
                     Alexa. County
                     L Summers D Marshal
                     District of Columbia
                  
                  
                     We the undersigned Judges respectfully represent to the president of the United States that we have received satisfactory information that the Petitioner is unable to pay his fine & fees & of his having a Wife & several Children dependant on his Labours for their Support—From these Considerations & presuming that his imprisonment has been a sufficient punishment for his Offence, we respectfully recommend a Remission of his Fine & a Discharge from further Confinement
                  
                  
                     W Kilty 
                     
                     W. Cranch 
                     
                     N Fitzhugh
                     
                  
                  
                     [Order by TJ:]
                     Dec. 13. 04.
                     Let a pardon issue
                  
                  
                                          
                            
                            Th: Jefferson
                     
                        
                  
                     The President is respectfully referred to the record forwarded with George McFarlane’s Petition
                  
               